DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5, 6, 9, 18-21, 46-51 are pending in the application.
This office action is in response to the amendment filed on 7/20/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 9, 18, 19, 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaines et al., Ottie et al., Liu et al (IDS), Zeyda et al and Domagala (Med Sci Monit, 2001, Vol.7, no., pages 325-331).  
Gaines et al. teach a method to facilitate selection of cell lines expressing transfected genes of interest, by using a bicistronic expression vector, pIRES-CD4t for FACS based selection of transfected cells (see abstract).  Gaines et al. teach that pIRES-CD4t comprises a CMV promoter, a polynucleotide that enhances transcription (the CMV immediately early promoter and enhancer), a MCS for inserting a gene of interest encoding a target polypeptide, a polynucleotide encoding a cell surface marker, CD4, wherein it is linked to IRES, an alternative start site, and wherein the target polypeptide and CD4 are transcribed on the same mRNA (see page 684, Figure 1 and legend).  Gaines et al. also teach an example including the luciferase as the target polypeptide (see Figure 1, pIRES-CD4t-luc).  Gaines et al. teach that myeloid FDCW2 cells was transfected with pIRES-CD4t-luc and cultured under condition that such that CD4 is expressed on the surface of the host cell, said host is contacted with anti-CD4 PE-conjugated monoclonal antibody that binds to the CD4 molecule, said cells are thus selected by FACS sorting, and one or more clonal population are prepared and analyzed for level of cell surface marker expression, and selecting high expression clonal population of cells (see page 686, Figure 3 and legend, and page 687, 2nd col., and Table 1).  The disclosure of Gaines et al. also indicates that the promoter is upstream of both target polypeptide and the cell surface marker, and operably linked to both of the polynucleotides (see Figure 1), wherein luciferase is an enzyme (as claimed in claim 19), and the cell is a mammalian cell.  
Gaines does not teach i) the cell surface marker being CD52; ii) the cell surface marker includes an alternative start codon GTG or TTG.
Domagala teach human CD52 antigen is a glycosylphosphatidylinosital (GPI) anchored antigen expressed on all lymphocytes and within male genital tract (see page 325, 2nd col., 1st paragraph).  Domagala teach CAMPATH-1 is an antibody to CD52, and it is used to treat lymphoproliferative disorder and deplete lymphocytes from tissue transplants (page 326, 1st col., 2nd paragraph).  Domagala teach human CD52 cDNA and genomic DNA were analyzed and amino acid encoding the protein is deduced, it is a small peptide composed of 3 parts: a hydrophobic amino-terminal leader sequence; a hydrophilic central part containing N- and O-glycosylation sites and a hydrophobic carboxy-terminal region with GPI anchorage signal (see page 326, 2nd col., 2nd paragraph).
Ottie et al. teach a method of selecting host cells that expresses recombinant protein at high levels (see title and abstract).  Ottie et al. teach that the method of selecting host cells that expresses target protein as high levels is achieved by using alternate start codon such as GTG or TTG for the selecting marker gene to reduce the translation efficiency of the marker gene (see [0082], [0086]).  Ottie et al. demonstrated that using alternate translation start site GTG or TTG for Zeocin selection marker gene in CHO-K1 cells resulted in higher expression of the reporter protein of interest, and without the inclusion of an IRES between the target gene and the marker gene (see Examples 2, 4 and 5).  Ottie et al. further teach the polynucleotide encoding the selection marker does not contain any ATG triplets (see [0220]).  Ottie et al. also teach culturing the selected clonal population under condition that enable the production of the target polypeptide and further isolating the target polypeptide from the said clones (see [0152], [0154]).  Ottie et al. also teach that the polypeptide of interest may be any protein including therapeutic protein, hormone and immunoglobulin (see [0142]).  
Liu et al. teach generation of mammalian cells stably expressing multiple genes at predetermined levels (see abstract).  Liu et al. teach constructing a set for retroviral vectors containing an IRES followed by a quantitative selectable marker such as green fluorescent protein (GFP) or truncated cell surface protein CD2 or CD4, wherein the gene cloned upstream of the IRES are highly correlated in the expression level downstream of the IRES (see abstract).  Liu et al. teach that this feature makes the vectors useful for the rapid generation of stably transfected cell populations or clonal cell lines expressing specific amounts of a desired protein simply by FACS based on the level of expression of the gene downstream of the IRES (see abstract).  Liu et al. constructed bicistronic plasmid with mCD2 placed on the 5’ side of the GFP (see Figure 2A, and page 22, 2nd col., 1st paragraph), and bicistronic plasmid with CD2 or CD4 on the 3’ side of the target gene (see Figure 1, and page 24, 2nd col., 1st paragraph).  Liu et al. also teach a bicistronic plasmid with EpoR-IRES-GFP, wherein the correlation between the expression upstream and downstream of the IRES is also observed (see Figure 2 and legend).  Liu et al. teach that following FACS analysis, selection for the function of the gene upstream of the IRES result in enrichment of cells exhibit increased expression of the gene cloned downstream of the IRES (see page 23, bridging paragraph of 1st and 2nd col).  Liu et al. also teach cells selected for high expression of GFP also have sufficient EpoR expression demonstrating excellent correlation between the expression level of the marker gene and the gene of interest (see page 23, 2nd col., and Figure 3 and legend).  Said vector also comprises ampicillin selection marker under the control of a second promoter (see Figure 1 and legend), which meet the limitation of claim 9 and 18 because the specification does not provide a limiting definition for target polypeptide or therapeutic polypeptide.  
Zeyda et al. teach methods of optimization of sorting conditions for the selection of stable high producing mammalian cell lines using FACs (see title).  Zeyda et al. compared sorting transfected cells with bulk sorting, and clone sorting, and concluded that clone sorting results in selection of high producer with increased stability (see page 956, Figure 7 and legend).  Zeyda et al. teach that clone sorting comprises sorting cells directly into 96-well plates at 1, 2, 5, 10 and 20 cells/well, whereas cells with lower number produced higher producer (see Figure 5 and legend).  The two best clones, 2B2 and 3A2, were analyzed at different time points after sorting (see Figure 6 and legends).  
It would have been obvious to an ordinary skilled in the art that using alternate start codon and removing all ATG in the coding sequence of a selection marker to decrease the translation efficiency of the selection marker in a recombinant host cell engineered to express a target protein of interest would enable the selection of cell clones that produces high amount of target protein based on the teaching of Ottie et al.  The ordinary skilled in the art would recognize that this strategy may also be applied to the method of selecting a producer host cell expressing a target protein and cell surface marker using FACS as taught by Gaines et al., and Liu et al., because the expression of the second polynucleotide that encodes the target gene would have been higher than that of the first polynucleotide that encodes the cell surface marker.  This strategy may select cells producing high level of target polypeptide even without the need to include an IRES between the target gene and the cell surface marker. The ordinary skilled in the art would recognize that the expression of target protein and the selection marker protein is highly correlated regardless whether it is upstream or downstream of the IRES sequence based on the teaching of Liu et al.  The ordinary skilled in the art would be motivated to replace the ATG start codon of the selection marker gene with alternative start codon such as GTG or TTG to select producer cells that expresses target protein at high levels based on the teaching of Ottie et al.  The ordinary skill in the art would also recognize that using cell surface marker such as CD52 would have the same advantage as those demonstrated by CD2, CD4 or EpoR (taught by Gaines and Liu) which enables FACS sorting would have the advantage of rapid sorting of cells that produces high level of target protein.  Similar to CD2, CD4 and EpoR, CD52 is cell surface antigen that anchored in cell membrane which may be recognized by antibody which may be used for FAC sorting.  The teaching from Zeyda et al. demonstrates that direct clonal sorting is able to select high producing clones with a first single round of fluorescence activated sorting for cells expressing a fluorescent marker protein, and analyzing one or more clonal population with a round of flow cytometry.  Absent evidence from the contrary, trying different types of cell sorting to select a high producer would have been routine optimization as demonstrated by Zeyda et al., wherein the analyzing may be performed within 7-28 days depending on the time it takes for a specific clonal cell to grow to confluency.  The level of skill in the art is high.  Replacing the ATG codon to alternate start codon such as GTG or TTG and removing all ATG in the coding region of the selection marker in construct that comprises the polynucleotide encoding cell surface marker CD52 would have been within the capability of an ordinary skilled in the art following the instruction provided in Ottie et al.  Selecting high expression clonal population that is higher 70% of the total clonal population of cells would also have been a design choice of an ordinary artisan because "high expression" is relative, and determination of a high expressing cutoff such as 70% may be arbitrary set by an ordinary skill in the art.  Therefore, the claimed invention of claims 1, 8 and 50-51 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claims 5-6, it would have been obvious to an ordinary skill in the art to perform those steps based on the teaching of Gaines.  The level of skill in the art is high.  Culturing the cells for a duration between 7-28 days for maximal expression depends on the cell type and optimal growth condition, all of which is routine experimentation for an ordinary artisan to determine.  Selecting high expression clonal population that is higher 80-99% of cells would also have been the choice of an ordinary artisan because "high expression" is relative, and determination of a high express clone can be arbitrary set by an ordinary skill in the art.  Similarly, determine which promoter is suitable for which cell type is also within the capability of an ordinary skill in the art, and using a eukaryotic promoter would have been routine practice.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant argues that previous arguments to Gaines, Ottie, Liu and Zeyda as stated in 6/1//2021 is reiterated.  Applicant further argues that there is no teaching from Domagala that CD52 would have had the same advantages as CD2, CD4 or EpoER.  Applicant argues that there is no teaching from Domagala with respect to using CD52 for FACs.  Applicant alleges that Domagala teaches away from the use of CD52 because “the physiological role of CD52 on lymphocytes is unclear” and “monoclonal antibodies directed against CD52 on sperm cells may cause sperm immobilization and agglutination.” (abstract). Applicant alleges that a person with ordinary skill in the art would immediately recognize that to perform a successful FACS cell sort, cells that are easily clump, agglutinate or settle out of suspension are problematic because they will clog the nozzle and disturb proper droplet formation.  Applicant argues that CD2, CD4 and human EpoR comprises of 351 aa, 458 aa and 508 aa, and has molecular weight of 39.5, 55, and 55 kDa respectively, whereas CD52 is a GPI-anchored peptide comprised only 12 amino acids and has a molecular weight of only 8-9 kDa, and further comprises a large tissue specific carbohydrate structure.  Applicant asserts that a person of ordinary skilled in the art would aware the combined teaching from the references would not have motivation to substitute Domagala’s CD52 for CD2, CD4 or EpoR to arrive at the claimed invention.  Applicant asserts that ampicillin resistance gene would be irrelevant to a mammalian host cell as required in claim 1.  
The argument presented in the response filed on 6/1/2021 asserts that the combined teaching from Gaines, Ottie, Liu and Zeyda does not teach CD52, which is already addressed in the rejection set forth in the office action mailed on 10/25/2022 and reiterated above.  As stated in the rejection, CD52 is similar to CD4, CD20 and EpoR in the sense that it is a cell surface protein, which can serve as cell surface marker polypeptide for selecting a targeting polypeptide operably linked to said marker.  Domagala teaches that the N-linked carbohydrate side chains and GPI-anchor structure are different between lymphocyte CD52 and sperm CD52, wherein one is expressed by lymphocyte cells, and the other is acquired by the sperm cell during their passage through the genital tract (abstract). The fact that it has shorter amino acid sequence and molecular weight is actually advantageous for serving as a polypeptide marker for a protein of interest because vectors expressing both polypeptides may have a size limit for the insertion, whereas the protein of interest may be bigger if the marker is smaller.  There is no evidence that expressing CD52 on a host cell for producing a protein of interest would cause cell aggregation or clumping because it is highly unlikely to use sperm cells as producer cells for recombinant protein expression.  Therefore, the teaching from Domagala does not teach away from using CD52 as a marker polypeptide as claimed.  There is no teaching from the specification indicates that using CD52 has any unexpected results. Therefore, for reason discussed in the rejection and set forth above, this rejection is still considered proper and maintained.  
With regard to the argument directed to claim 9, it is unclear what is the requirement in claim 1 for the claimed “therapeutic polypeptide or a therapeutic protein.”  As discussed in the rejection, since the specification does not teach a limiting definition for such “therapeutic polypeptide or a therapeutic protein,” a protein encoded by ampicillin selection marker meets this limitation.  
Claims 1, 9, 19-21 and 50-51 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Medin et al., Ottie et al., Liu et al., Zeyda et al. and Domagala (Med Sci Monit, 2001, Vol.7, no., pages 325-331).
Medin et al. teach a bicistronic therapeutic retroviral vector that comprises MoMLV LTR promoter, a therapeutic target gene glucocerebrosidase (for Gaucher disease, a lysosomal storage disorder protein), an IRES, a cell surface marker, HSA (see Figure 1 and legend, and page 1756, 2nd col., last paragraph).  Medin et al. teach that transduction of NIT 3T3 cells with the construct, and selection of cell that expresses high level of HSA by FACS (see Figure 3 and legend, page 1757, 1st col., 3rd paragraph).  Medin et al. also teach that Gaucher fibroblasts, and B cells from patients are also transduced with said vector and selected for high expression of HSA by FACS (see Figures 4 and 6 and legend).  Target gene glucocerebrosidase meets the limitation of claims 19-21 for being an enzyme and lysosomal storage disorder protein.  
Medin et al. does not teach i) the cell surface marker being CD20 or CD52; ii) the cell surface marker includes an alternative start codon GTG or TTG.
Domagala teach human CD52 antigen is a glycosylphosphatidylinosital (GPI) anchored antigen expressed on all lymphocytes and within male genital tract (see page 325, 2nd col., 1st paragraph).  Domagala teach CAMPATH-1 is an antibody to CD52, and it is used to treat lymphoproliferative disorder and deplete lymphocytes from tissue transplants (page 326, 1st col., 2nd paragraph).  Domagala teach human CD52 cDNA and genomic DNA were analyzed and amino acid encoding the protein is deduced, it is a small peptide composed of 3 parts: a hydrophobic amino-terminal leader sequence; a hydrophilic central part containing N- and O-glycosylation sites and a hydrophobic carboxy-terminal region with GPI anchorage signal (see page 326, 2nd col., 2nd paragraph).
Ottie et al. teach a method of selecting host cells that expresses recombinant protein at high levels (see title and abstract).  Ottie et al. teach that the method of selecting host cells that expresses target protein as high levels is achieved by using alternate start codon such as GTG or TTG for the selecting marker gene to reduce the translation efficiency of the marker gene (see [0082], [0086]).  Ottie et al. demonstrated that using alternate translation start site GTG or TTG for Zeocin selection marker gene in CHO-K1 cells resulted in higher expression of the reporter protein of interest, and without the inclusion of an IRES between the target gene and the marker gene (see Examples 2, 4 and 5).  Ottie et al. further teach the polynucleotide encoding the selection marker does not contain any ATG triplets (see [0220]).  Ottie et al. also teach culturing the selected clonal population under condition that enable the production of the target polypeptide and further isolating the target polypeptide from the said clones (see [0152], [0154]).  Ottie et al. also teach that the polypeptide of interest may be any protein including therapeutic protein, hormone and immunoglobulin (see [0142]).  
Liu et al. teach generation of mammalian cells stably expressing multiple genes at predetermined levels (see abstract).  Liu et al. teach constructing a set for retroviral vectors containing an IRES followed by a quantitative selectable marker such as green fluorescent protein (GFP) or truncated cell surface protein CD2 or CD4, wherein the gene cloned upstream of the IRES are highly correlated in the expression level downstream of the IRES (see abstract).  Liu et al. teach that this feature makes the vectors useful for the rapid generation of stably transfected cell populations or clonal cell lines expressing specific amounts of a desired protein simply by FACS based on the level of expression of the gene downstream of the IRES (see abstract).  Liu et al. constructed bicistronic plasmid with mCD2 placed on the 5’ side of the GFP (see Figure 2A, and page 22, 2nd col., 1st paragraph), and bicistronic plasmid with CD2 or CD4 on the 3’ side of the target gene (see Figure 1, and page 24, 2nd col., 1st paragraph).  Liu et al. also teach a bicistronic plasmid with EpoR-IRES-GFP, wherein the correlation between the expression upstream and downstream of the IRES is also observed (see Figure 2 and legend).  Liu et al. teach that following FACS analysis, selection for the function of the gene upstream of the IRES result in enrichment of cells exhibit increased expression of the gene cloned downstream of the IRES (see page 23, bridging paragraph of 1st and 2nd col).  Liu et al. also teach cells selected for high expression of GFP also have sufficient EpoR expression demonstrating excellent correlation between the expression level of the marker gene and the gene of interest (see page 23, 2nd col., and Figure 3 and legend).  Said vector also comprises ampicillin selection marker under the control of a second promoter (see Figure 1 and legend), which meet the limitation of claim 18 because the specification does not provide a limiting definition for target polypeptide.  
Zeyda et al. teach methods of optimization of sorting conditions for the selection of stable high producing mammalian cell lines using FACs (see title).  Zeyda et al. compared sorting transfected cells with bulk sorting, and clone sorting, and concluded that clone sorting results in selection of high producer with increased stability (see page 956, Figure 7 and legend).  Zeyda et al. teach that clone sorting comprises sorting cells directly into 96-well plates at 1, 2, 5, 10 and 20 cells/well, whereas cells with lower number produced higher producer (see Figure 5 and legend).
It would have been obvious to an ordinary skilled in the art that using alternate start codon and removing all ATG in the coding sequence of a selection marker to decrease the translation efficiency of the selection marker in a recombinant host cell engineered to express a target protein of interest would enable the selection of cell clones that produces high amount of target protein based on the teaching of Ottie et al.  The ordinary skilled in the art would recognize that this strategy may also be applied to the method of selecting a producer host cell expressing a target protein and cell surface marker using FACS as taught by Medin et al., and Liu et al., because the expression of the second polynucleotide that encodes the target gene would have been higher than that of the first polynucleotide that encodes the cell surface marker.  This strategy may select cells producing high level of target polypeptide even without the need to include an IRES between the target gene and the cell surface marker. The ordinary skilled in the art would recognize that the expression of target protein and the selection marker protein is highly correlated regardless whether it is upstream or downstream of the IRES sequence based on the teaching of Liu et al.  The ordinary skilled in the art would be motivated to replace the ATG start codon of the selection marker gene with alternative start codon such as GTG or TTG to select producer cells that expresses target protein at high levels based on the teaching of Ottie et al.  The ordinary skill in the art would also recognize that using cell surface marker such as CD52 would have the same advantage as CD2, CD4 or EpoR which enables FACS sorting would have the advantage of rapid sorting of cells that produces high level of target protein.  Similar to CD2, CD4 and EpoR, CD52 is cell surface antigen that anchored in cell membrane which may be recognized by antibody which may be used for FAC sorting.  The teaching from Zeyda et al. demonstrates that direct clonal sorting is able to select high producing clones with a first single round of fluorescence activated sorting for cells expressing a fluorescent marker protein, and analyzing one or more clonal population with a round of flow cytometry.  Absent evidence from the contrary, trying different types of cell sorting for a specific cell type with a particular marker to select high producer would have been routine optimization as demonstrated by Zeyda et al.  The level of skill in the art is high.  Replacing the ATG codon to alternate start codon such as GTG or TTG and removing all ATG in the coding region of the selection marker in construct that comprises the polynucleotide encoding cell surface marker such as CD2, CD4 and EpoR would have been within the capability of an ordinary skilled in the art following the instruction provided in Ottie et al. .  Selecting high expression clonal population that is higher 70% of the total clonal population of cells would also have been a design choice of an ordinary artisan because "high expression" is relative, and determination of a high expressing cutoff such as 70% may be arbitrary set by an ordinary skill in the art.  Therefore, the claimed invention of would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant argues that previous arguments to Gaines, Ottie, Liu and Zeyda as stated in 6/1//2021 is reiterated.  Applicant further argues that there is no teaching from Domagala that CD52 would have had the same advantages as CD2, CD4 or EpoER.  Applicant argues that there is no teaching from Domagala with respect to using CD52 for FACs.  Applicant alleges that Domagala teaches away from the use of CD52 because “the physiological role of CD52 on lymphocytes is unclear” and “monoclonal antibodies directed against CD52 on sperm cells may cause sperm immobilization and agglutination.” (abstract). Applicant alleges that a person with ordinary skill in the art would immediately recognize that to perform a successful FACS cell sort, cells that are easily clump, agglutinate or settle out of suspension are problematic because they will clog the nozzle and disturb proper droplet formation.  Applicant argues that CD2, CD4 and human EpoR comprises of 351 aa, 458 aa and 508 aa, and has molecular weight of 39.5, 55, and 55 kDa respectively, whereas CD52 is a GPI-anchored peptide comprised only 12 amino acids and has a molecular weight of only 8-9 kDa, and further comprises a large tissue specific carbohydrate structure.  Applicant asserts that a person of ordinary skilled in the art would aware the combined teaching from the references would not have motivation to substitute Domagala’s CD52 for CD2, CD4 or EpoR to arrive at the claimed invention.  Applicant asserts that ampicillin resistance gene would be irrelevant to a mammalian host cell as required in claim 1.  
The argument presented in the response filed on 6/1/2021 asserts that the combined teaching from Medin, Ottie, Liu and Zeyda does not teach CD52, which is already addressed in the rejection set forth in the office action mailed on 10/25/2022 and reiterated above.  As stated in the rejection, CD52 is similar to CD4, CD20 and EpoR in the sense that it is a cell surface protein, which can serve as cell surface marker polypeptide for selecting a targeting polypeptide operably linked to said marker.  Domagala teaches that the N-linked carbohydrate side chains and GPI-anchor structure are different between lymphocyte CD52 and sperm CD52, wherein one is expressed by lymphocyte cells, and the other is acquired by the sperm cell during their passage through the genital tract (abstract). The fact that it has shorter amino acid sequence and molecular weight is actually advantageous for serving as a polypeptide marker for a protein of interest because vectors expressing both polypeptides may have a size limit for the insertion, whereas the protein of interest may be bigger if the marker is smaller.  There is no evidence that expressing CD52 on a host cell for producing a protein of interest would cause cell aggregation or clumping because it is highly unlikely to use sperm cells as producer cells for recombinant protein expression.  Therefore, the teaching from Domagala does not teach away from using CD52 as a marker polypeptide as claimed.  There is no teaching from the specification indicates that using CD52 has any unexpected results. Therefore, for reason discussed in the rejection and set forth above, this rejection is still considered proper and maintained.  
With regard to the argument directed to claim 9, it is unclear what is the requirement in claim 1 for the claimed “therapeutic polypeptide or a therapeutic protein.”  As discussed in the rejection, since the specification does not teach a limiting definition for such “therapeutic polypeptide or a therapeutic protein,” a protein encoded by ampicillin selection marker meets this limitation.  

Claim 46, 47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaines et al., Domagala (Med Sci Monit, 2001, Vol.7, no., pages 325-331), Liu et al., Ottie et al. and Zeyda et al., as applied to claims 1, 5, 6, 8, 9, 18, 19, 50-51 above, in further view of Estes et al. (WO 2005/000888).
The teachings of Liu et al., Gaines et al., Domagala (Med Sci Monit, 2001, Vol.7, no., pages 325-331), Ottie et al. and Zeyda et al. have been discussed above.  However, none of the references teaches using hamster β-actin promoter to direct the expression of cell surface marker and the target polypeptide, and using CHO cells as host cell.
Estes et al. teach the isolation of a novel β-actin promoter and provide the sequence information for said promoter (see claim 1).  Estes et al. teach that β-actin promoter directs the expression heterologous protein in CHO cells with higher level than that of CMV and rpS21 promoter (see page 47, Table 7 and paragraph [0113]).  
It would have been obvious to an ordinary skilled in the art that using hamster β-actin promoter to direct the expression of target polypeptide in the bicistronic promoter would have been desirable because it has been demonstrated that hamster β-actin promoter directs higher expression of a heterologous gene at least in CHO cells as shown by Estes et al.  The ordinary skilled in the art would have been motivated to do so to increase the productivity of the target polypeptide in cell culture.  The level of skill is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to use hamster β-actin promoter instead of the CMV promoter for direct expression of a target protein in the CHO cells.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skill in the art at the time the invention was made.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaines et al., Liu et al., Domagala (Med Sci Monit, 2001, Vol.7, no., pages 325-331), Ottie et al. and Zeyda et al., as applied to claims 1, 5, 6, 8, 9, 18, 19, 50-51 above, in further view of Brezinsky et al (see IDS).  
The teaching of Gaines, Liu, Domagala, Ottie and Zeyda et al., has been discussed above.  However, none of the references mention the inclusion of a further polynucleotide that encodes DHFR in the bicistronic construct.  
Brezinsky et al. teach a method for enriching populations of transfected CHO cells for cells of higher specific productivity of a target polypeptide.  Brezinsky et al. teach that combining FACs sorting and amplification by DHFR in the CHO cells transfected with the heterologous protein, protein productivity improved greatly (see page 149, bridging paragraph, and Figure 4 and legend).
It would have been obvious to an ordinary skilled in the art that inclusion of a polynucleotide encoding DHFR in the bicistronic vector encoding a cell surface marker and a target polypeptide would have been desirable because amplification by DHFR further increases protein productivity combining with cell sorting by FACs based on the teaching of Brezinsky et al.  The ordinary skilled in the art would thus been motivated to include a polynucleotide encoding DHFR in the bicistronic vector as claimed for the purpose of selecting a high producing clone from cell population.  The level of skill in the art is high.  The ordinary skilled in the art would have reasonable expectation of success to insert a polynucleotide encoding DHFR gene into a bicistronic vector following the instructions of Brezinsky.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant argues that previous arguments to Gaines, Ottie, Liu, Zeyda and Estes as stated in 6/1//2021 is reiterated.  Applicant further argues that there is no teaching from Domagala that CD52 would have had the same advantages as CD2, CD4 or EpoER.  Applicant argues that Domagala teaches away from the claimed invention for reason discussed above.  
The argument presented in the response filed on 6/1/2021 asserts that the combined teaching from Gaines, Ottie, Liu and Zeyda does not teach CD52, which is already addressed in the rejection set forth in the office action mailed on 10/25/2022 and reiterated above.  As discussed above, the teaching from Domagala does not teach away from using CD52 as a marker polypeptide as claimed.  There is no teaching from the specification indicates that using CD52 has any unexpected results. Therefore, for reason discussed in the rejection and set forth above, this rejection is still considered proper and maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636